Citation Nr: 0123360	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for sinusitis.  

2. Propriety of an initial rating of 10 percent for recurrent 
cysts of each ear.  

3. Propriety of an initial noncompensable rating for acne and 
pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to July 
1979 and from March 1981 to March 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  At that time the RO granted service connection 
for cysts of both ears with bilateral earaches and drainage, 
rated 10 percent disabling, and acne and pseudofolliculitis, 
rated noncompensable. 

After reviewing the veteran's statements, to include his 
testimony given during the his hearing at the RO, the Board 
finds that he appears to be raising this issues of service 
connection for photophobia, hearing loss, tinnitus, and 
vertigo on a secondary basis.  These issues are referred to 
the RO for appropriate action.  

The issue of service connection for sinusitis will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1. The veteran a tender and reported painful cyst of the 
right ear with earaches and drainage.  

2.  The veteran a tender and reported painful cyst of the 
left ear with earaches and drainage.  

3. Pseudofolliculitis barbae and acne involve an exposed 
surface and are manifested by itching.  


CONCLUSIONS OF LAW

1. The criteria for a separate rating of 10 percent for a 
recurrent cyst of the right ear have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.118, Diagnostic Codes 78899-7819, 7804 (2000).  

2.  The criteria for a separate rating of 10 percent for a 
recurrent cyst of the left ear have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.118, Diagnostic Codes 7899-7819, 7804 (2000).

3.  The criteria for a rating of 10 percent for 
pseudofolliculitis barbae and acne have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.20, 4.118, 
Diagnostic Codes 7814, 7806 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that all pertinent evidence necessary to properly 
evaluate his service-connected disorders has been obtained. 
Also, the veteran has been afforded two VA examinations.  The 
veteran has been informed in the statement of the case and 
supplemental statement of the case of the evidence needed to 
establish his claims.  The Board finds that the VA has 
satisfied the criteria set forth in VCAA and the implementing 
regulations, and the veteran is not prejudiced by this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

A review of the record shows that the veteran received 
treatment during active duty for cysts involving the ears and 
pseudofolliculitis barbae.  VA outpatient treatment reports 
show that the veteran was seen from 1997 to 2000 for several 
disorders, to include complaints pertaining to the ears. 

An examination was conducted by VA in March 1999.  The 
clinical history showed that the veteran underwent incisions 
of the left ear cyst in December 1996 and February 1997.  At 
that time, the veteran reported that he had earaches and a 
pressure sensation in both ears when he bent over.  He also 
complained of some dizziness.  Medications included Keflex, 
which he was prescribed for ear infection.  Tylenol for pain, 
Naprosyn and Cortisporin otic suspension also for ear 
infection.  

The examination showed acne scars over the face.  The veteran 
had not shaved in the area of the chin.  There were several 
small cystic lesions around the ear lobes, mostly anteriorly 
in the preauricular areas, bilaterally.  There was no 
ulceration, exfoliation or crusting noted.  The diagnoses 
were acne scars, and recurrent cysts of the earlobes.  

The veteran was evaluated at a private facility in July 2000.  
The examination showed the presence of cysts involving each 
ear.  

The veteran testified at a hearing at the RO in August 2000.  
At that time, the stated that he had itching associated with 
the pseudofolliculitis of his face.  He also related that he 
had earaches associated with the cysts around his ears, that 
the cysts were always present and that they occasionally 
drained.  

An examination was conducted by VA in August 2000.  The 
veteran's past medical records were reviewed.  At that time 
the veteran reported that the cysts around the ears were very 
painful and uncomfortable.  He reported earaches and 
sometimes drainage.  The examination showed a cyst to be 
present just anterior and inferior to the right earlobe.  The 
cyst was full and exquisitely tender to touch.  There was a 
very small cyst near the left ear that was not as tender.  
There were nodules that were most visible and present in the 
right jaw.  There was pseudofolliculitis, with an area 
measuring 4.5 by 5.5 cm.  There was other evidence of 
folliculitis barbae on the left, but the area was very small.  
There was no exfoliation or crusting of any of the lesions on 
the face.  An otoscopic examination showed the external ear 
canals to be very swollen and erythematous.  The tympanic 
membranes were pink, with normal cone of light.  There was no 
drainage seen.  The ear canal was exquisitely tender when the 
speculum was applied to the margins.  Color photographs of 
the left and right sides of the face are included in the 
examination report and have been reviewed by the Board.  The 
diagnoses were pseudofolliculitis barbae; recurrent cystic 
ear lobe cysts, bilaterally; and otitis externa.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The veteran's statements describing the symptoms associated 
with the service-connected disabilities are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record and 
pertinent rating criteria.

Increased rating for Recurrent Cysts, Both Ears

The RO has assigned a 10 percent rating for recurrent cysts 
of both ears with bilateral earaches and drainage rated 
analogously to benign skin growths pursuant to the VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4. 20, Part 4, 
Diagnostic Codes 7899-7819.

Diagnostic Code 7819 provides that benign new skin growths 
are rated as under the criteria for scars, disfigurement, 
etc.

Under Diagnostic Code 7800, disfiguring scars of the head, 
face, or neck that are moderate and disfiguring warrant a 10 
percent evaluation.  Severely disfiguring scars, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles, warrant a 30 percent evaluation.

Diagnostic Code 7805 provides that scars may be rated based 
on the limitation of motion of the part affected. A 10 
percent rating is also warranted under Diagnostic Code 7803 
for scars which are superficial, poorly nourished, with 
repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars, which are 
tender and painful on objective demonstration.

To summarize, the veteran's cysts are currently evaluated as 
10 percent disabling.  The current medical evidence confirms 
the presence of a cyst involving the left ear and the right 
ear.  The cysts, evaluated as scars, represent distinct 
disorders and are to be evaluated separately.  
38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 
(1994).

The recent VA examination showed that the cysts involving 
both ears were shown to be tender.  The veteran reported that 
they were also painful.  As such, the Board finds that the 
degree of impairment resulting from the cysts more nearly 
approximate the criteria for a 10 percent rating for each ear 
under Diagnostic Code 7804.  38 C.F.R. § 4.7.  The 10 percent 
rating is the maximum permissible under this diagnostic code.  
The evidence does not show that the cysts are severely 
disfiguring.  Accordingly, a higher rating is not warranted.

The record further shows that the cysts are recurrent and 
have required incisions in the past and that the veteran has 
experienced earaches and drainage.  Accordingly, the Board 
also finds that the 10 percent rating for each ear is the 
highest rating warranted through out the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Increased rating for Pseudofolliculitis Barbae and Acne

The RO has assigned a noncompensable rating for 
pseudofolliculitis barbae and acne pursuant to the VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4. 20, Part 4, 
Diagnostic Code 7814.  Diagnostic Code 7814 provides for the 
evaluation of tinea barbae.  The Schedule for Rating 
Disabilities provides that Diagnostic Codes 7807 through 7819 
shall be rated as for eczema, dependent on the location, 
extent, and repugnant or otherwise disabling character of the 
manifestations. 

Diagnostic Code 7806, for eczema, provides for a 
noncompensable rating with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is assigned with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating is assigned with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.

The veteran's pseudofolliculitis barbae and acne involve an 
exposed surface.  At his hearing in August 2000, the veteran 
stated that he often had itching associated with his service-
connected pseudofolliculitis.  The rating criteria for eczema 
provides that where you have itching combined with 
involvement of an exposed surface, the rating shall be 10 
percent.  Accordingly, a 10 percent rating is in order.  This 
is the highest rating warranted during the appeal period.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As 
none of the criteria for a 30 percent rating have been 
documented, a rating in excess of 10 percent is not 
warranted. 


ORDER

Entitlement to increased ratings of 10 percent for a 
recurrent cyst of the right ear, a recurrent cyst of the left 
ear, and for pseudofolliculitis barbae and acne are granted 
subject to the controlling regulations governing the payment 
of monetary benefits.  


REMAND

A review of the service medical records shows that the 
veteran was treated for upper respiratory problems on several 
occasions while on active duty.  He has been diagnosed by VA, 
in March 1999, with chronic sinusitis.  However, the current 
diagnosis has not been related to the symptoms the veteran 
exhibited during service.  In such cases, additional 
examination is warranted.  

Moreover, There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). are fully complied with and 
satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the sinusitis since his 
release from active duty.  The RO is 
requested to ensure that all pertinent VA 
treatment records, to include the Dothan 
clinic, are on file.

3.  The RO should arrange for the veteran 
to undergo an evaluation by a specialist 
in ear, nose and throat disorders to 
ascertain the nature, extent and etiology 
of his sinusitis. The claims folder should 
be made available to the examiner for 
review in conjunction with this 
examination.  The examiner should be 
requested to render an opinion as to 
whether it is as likely as not that the 
current sinusitis is related to the 
symptoms exhibited during active duty.  
The specialist should provide complete 
rationale for all opinions expressed.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


